Citation Nr: 0005936	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.  

2. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969, September 1971 to July 1975, and from May 1976 to 
March 1978.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1996 rating 
decision, in which the RO denied the veteran's claim for 
service connection for a skin disorder, claimed as secondary 
to Agent Orange exposure.  The RO also denied the veteran's 
increased (compensable) rating claim for bilateral hearing 
loss.  The veteran filed an NOD in November 1996, and the RO 
issued an SOC in January 1997.  The veteran filed a 
substantive appeal also in January 1997.  Supplemental 
statements of the case (SSOC) were issued in January 1998 and 
September 1999.  

The Board also notes that, in July 1979, the veteran was 
granted service connection for bilateral hearing loss.  The 
disability was determined to be noncompensable, with an 
effective date from March 1978.  A subsequent rating decision 
in October 1996 also made reference to the veteran's hearing 
disability as being that of bilateral hearing loss.  In an 
April 1998 Deferred Rating Decision, the RO appeared to have 
determined that the veteran's disability had been incorrectly 
rated as bilateral hearing loss, and that the evidence 
actually reflected that he was service connected for only 
left ear hearing loss.  In a September 1999 rating decision, 
the RO denied the veteran a temporary total evaluation under 
38 C.F.R. § 4.30, for surgery performed on his right ear to 
improve his hearing.  The rating decision, in part, noted 
that the treatment received was for a non-service-connected 
disability.  

It should be noted here that, at the time of the RO's 
Deferred Rating Decision in April 1998, the veteran had been 
service connected for bilateral hearing loss for more than 10 
years.  Under 38 U.S.C. § 1159; 38 C.F.R. § 3.957, service 
connection for any disability which has been in effect for 10 
or more years will not be severed except upon a showing that 
the original grant was based on fraud, or where it is clearly 
shown from military records that the person concerned did not 
have the requisite service or character of discharge.  Id.  
See also Bruce v. West, 11 Vet.App. 405, 409 (1998) (Court 
held that the Board is precluded by 38 U.S.C. § 1159 from 
severing service connection in effect for ten or more years, 
and concluded that the plain meaning of that statute does not 
preclude its application when service connection was granted 
in error.)  In this instance, given that the record does not 
indicate that the original grant was based on fraud, or that 
the veteran did not have the requisite service or character 
of discharge; in addition to the fact that the veteran's 
rating for bilateral hearing loss has been in effect more 
than 10 years, the Board finds that the veteran remains 
service connected for right ear hearing loss, and the issue 
on appeal continues to be that for an increased (compensable) 
rating for bilateral hearing loss.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records do not reflect complaints or 
treatment for a skin disorder.  

3. On VA examination in February 1999, the veteran was noted 
to have a few areas of excoriation over his bilateral 
wrists, without lesions or a rash.  



4. No medical opinion of record has related the veteran's 
pruritus, or any other claimed skin disorder, to service 
on a direct basis or as secondary to herbicide exposure.  

5. Upon a VA audiological evaluation conducted in May 1998, 
the veteran's hearing acuity was manifested by an average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz 
(Hz) of 35 decibels (dB) in the right ear and 46 dB in the 
left ear, with speech discrimination ability 92 percent in 
the right ear and 84 percent in the left ear.  

6. Application of the puretone average and speech 
discrimination scores to table VI results in the 
designation of (I) for the right ear and (II) for the left 
ear, which, when applied to table VII, results in a 
percentage evaluation for hearing impairment of zero 
percent (i.e., noncompensable).


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder, claimed as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The criteria for a compensable rating for bilateral 
hearing loss have not been met, under either the rating 
criteria in effect prior to, or the rating criteria in 
effect on and after June 10, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 
4.86, 4.87, Diagnostic Codes 6100-6110 (1998 and 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during a separation medical examination from the U.S. 
Army in June 1975, on clinical evaluation, there were no 
complaints or findings of skin lesions or a rash.  An 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
5
LEFT
15
10
5
5
5

In December 1975, the veteran was medically examined for 
purposes of enlisting in the U.S. Navy.  On clinical 
evaluation, there were no complaints or findings of skin 
lesions or a rash.  The veteran was noted to suffer from a 
left ear hearing deficit.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
10
20
LEFT
20
20
30
65
65

During a subsequent separation medical examination in 
February 1978, on clinical evaluation, there were no 
complaints or findings of skin lesions or a rash.  The 
veteran was noted to suffer from high frequency hearing loss 
in the left ear.  During an audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
20
10
30
70
60

In July 1978, following his release from active service, the 
veteran submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed a 
claim for service connection, inter alia, for hearing loss.  
In October 1978, the veteran was medically examined for VA 
purposes.  On clinical evaluation, his skin was reported as 
normal.  During an associated audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
unreport
ed
25
LEFT
15
15
20
65
65

Speech discrimination scores were noted as 100 percent in the 
right ear, and 92 percent in the left ear.  

In a July 1979 rating decision, the veteran was service 
connected for bilateral hearing loss.  The disability was 
assessed as noncompensable, with an effective date from March 
1978.  That same month, July 1979, the RO received a letter 
from the veteran's mother, in which she noted, in part, that 
the veteran was hard of hearing in one ear.  

Thereafter, in August 1996, the veteran submitted a statement 
to the RO in which he reported that, since he had come home 
from Vietnam, his skin had itched a great deal, and that this 
sometimes kept him awake at night.  The veteran also 
indicated that he had been treated for a skin disorder in 
1989, and currently was using large quantities of cortisone 
for relief.  

In October 1996, the veteran underwent a VA skin examination.  
He reported suffering from occasional itching all over his 
body after returning from Vietnam.  On clinical evaluation, 
the veteran's skin was noted as normal, with no evidence of 
disturbance or obvious lesions.  The examiner's diagnostic 
impression was of a history of occasional itching and dry 
skin involving the body, with unclear etiology.  The veteran 
also underwent a VA audiological evaluation at that time.  
Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
40
40
LEFT
30
25
40
80
80

The four-frequency averages for the right ear and left ear 
were 35 dB and 56 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 94 percent in the left ear.

In an October 1996 rating decision, the RO denied the 
veteran's claims for service connection for a skin disorder 
and an increased (compensable) rating for hearing loss.  In 
November 1996, the veteran filed an NOD, in which he reported 
that his skin disorder had not been clinically evaluated.  He 
also requested that he be given an Agent Orange examination 
to determine whether he suffered from any of the presumptive 
medical conditions associated with exposure to the herbicide.  
In January 1997, the veteran filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), dated that same month, in which 
he reiterated previously made contentions regarding a lack of 
an examination for his skin disorder, and his request for an 
Agent Orange examination.  

In March 1997, the veteran underwent a medical examination 
for VA purposes.  He reported having a history of direct 
exposure to Agent Orange in Vietnam.  In particular, the 
veteran reported that he had suffered from jungle rot while 
in Vietnam but had not evidenced a skin rash.  He indicated 
that he currently suffered from generalized itching, and had 
had this problem since returning from Vietnam.  In addition, 
the veteran reported experiencing an allergic reaction to bee 
stings since returning to the United States from Vietnam.  On 
clinical evaluation, the veteran's skin was noted as being 
abnormal; with erythematous, scaling lesions associated with 
a fungal infection over the anterior chest wall; and cystic 
scar formation due to acne over the posterior chest wall.  
Additional clinical testing of the veteran's systems was 
within normal limits.  The examiner's diagnosis was history 
of Agent Orange exposure, skin rashes, fungal infection, and 
acne cystic vulgaris.  

In March 1998, the veteran submitted to the RO an 
audiological test from Hearing Conservation Noise Control, 
Inc., dated in January 1998.  The hearing examination was 
conducted in association with the veteran's employment with 
the U.S. Steel Corporation.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
50
40
LEFT
50
40
55
95
90

The veteran was notified that, in some situations, he could 
have difficulty hearing or understanding conversations with 
his right ear, and that he might not hear or completely 
understand conversations in his left ear when there was 
distraction or background noise.  

In May 1998, the veteran underwent an audiological evaluation 
for VA purposes.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
40
35
LEFT
35
25
25
70
65


The four-frequency averages for the right ear and left ear 
were 35 dB and 46 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 84 percent in the left ear.  The examiner's 
diagnosis was mild conductive loss in the right ear through 
1000 Hz, sloping as mild to moderate sensorineural hearing 
loss at the higher frequencies.  In addition, the veteran was 
found to suffer from mild conductive hearing loss in the left 
ear through 1000 Hz, sloping as a moderate-to-severe 
sensorineural hearing loss at the higher frequencies.  

In February 1999, the veteran underwent a VA skin 
examination.  He reported suffering from a generalized 
pruritus, with the pruritus being worse at night.  It was 
noted that the veteran had not tried topical or oral 
medications in the past.  On clinical evaluation, there were 
no primary lesions seen, and the veteran evidenced a few 
areas of excoriation over both his wrists.  The examiner's 
assessment was pruritus, worse at night, with no active 
lesion seen and no history of liver, kidney, or thyroid 
disease.  

Thereafter, the RO received medical records from the VA 
Medical Center in Pittsburgh, dated from February 1997 to 
January 1999.  In particular, an MRI (magnetic resonance 
imaging) study of the veteran's brain, dated in August 1998, 
did not reveal evidence of an acoustic neuroma.  In addition, 
the veteran underwent a right stapedectomy in January 1999.  
An operation report noted the pre- and post-operative 
diagnoses as right otosclerosis.  It was reported that the 
veteran had had an audiogram which had revealed an air-bone 
gap in the lower frequencies on the right side.  Following 
the surgery, the veteran's hearing was tested, and he was 
able to repeat whispered numbers without difficulty.  

II.  Analysis

a.  Service Connection 

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

As to the specific contentions that the veteran was exposed 
to Agent Orange which resulted in his developing a skin 
disorder, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and was noted on his DD-214 to have 
received, among other awards and citations, the Republic of 
Vietnam Campaign Medal with 60 Device, the Vietnam Service 
Medal, and the Combat Infantryman's Badge.  The veteran has 
contended that he suffers from a skin disorder as a result of 
exposure to Agent Orange in Vietnam.  In reviewing the 
record, we find no evidence that the veteran suffers from 
chloracne or other acneform disease consistent with 
chloracne, or that any such disorder became mainfest to a 
degree of 10 percent or more within one year of service, to 
include acute or subacute manifestations of the disease.  In 
addition, while the veteran has been diagnosed with scaling 
lesions, cystic acne scarring, and pruritus, none of these 
conditions is among the listed disorders for which service 
connection may be presumed under 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.

Accordingly, the veteran is not entitled to any presumption 
that his claimed skin disorder is etiologically related to 
exposure to herbicide agents used in Vietnam.  See McCartt v. 
West, 12 Vet.App. 164, 168 (1999), wherein the Court stated 
that "neither the statutory nor the regulatory presumption 
will satisfy the incurrence element of Caluza where the 
veteran has not developed a condition enumerated in either 38 
U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his claimed disability to Agent 
Orange or other herbicide exposure in service.  As noted 
above, the veteran's service medical records do not reflect 
treatment for a skin disorder during service.  While the 
veteran has been diagnosed with scaling lesions, cystic acne 
scarring, and pruritus, there is no medical opinion of record 
relating any of these conditions to exposure to Agent Orange 
during active service.  

Given the circumstances of this case, the Board concludes 
that, under the applicable law as interpreted in the Caluza 
precedent, above, the veteran has not met the initial burden 
of presenting evidence of a well-grounded claim for service 
connection for a skin disorder, claimed as secondary to Agent 
Orange exposure.  That is, the veteran has failed to provided 
medical nexus evidence relating any current skin disorder to 
active service.  

While the Board does not doubt the sincerity of the veteran's 
contentions in regard to his claim for service connection for 
a skin disorder, our decision must be based upon competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's skin disorder is service 
related.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); see Rabideau v. Derwinski, Montgomery v. 
Brown, both supra.

Furthermore, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a skin disorder, claimed as secondary to Agent 
Orange exposure, regardless of the fact that he currently is 
not shown to be suffering from a disability that may be 
service-connected.  Such evidence would need to show, through 
competent medical evidence, a current disability or 
disabilities, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Morton, supra; 
Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 
Vet. App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for a skin disorder, claimed as secondary to Agent 
Orange, must be denied.  See Epps v. Gober, supra.

b.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected bilateral 
hearing loss is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

Before addressing the merits of this case, the Board notes 
that, during the pendency of the appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85-4.87a (1999).  It does not 
appear the RO applied the revised criteria in its evaluation 
of the veteran's service-connected bilateral hearing loss. 

In these circumstances where new regulations are promulgated, 
it is the usual practice to remand the issue to the RO to 
afford the appellant due process, in the sense that 
consideration is given to both the new and the old rating 
criteria by the RO in the first instance.  However, we are 
cognizant that the pertinent regulatory amendments did not 
result in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating 
disability from a hearing loss disorder are identical.  See 
64 Fed. Reg. 25,202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  

Thus, where there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
has determined that there is no prejudice to the appellant in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the appellant's 
claim, without any benefit to the appellant.  The Board 
further notes that the medical record is fully developed and 
the veteran has had ample opportunity to advance argument and 
evidence as to the functional limitations produced by his 
service-connected disability.  Accordingly, there is no 
prejudice in the Board reviewing the claim on the merits.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  Therefore, the 
Board will proceed with the analysis of the merits of the 
veteran's claim of an increased rating for bilateral hearing 
loss. 

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's bilateral hearing 
loss under both the old and current regulations to determine 
whether he is entitled to a compensable evaluation under 
either set of criteria.  In this case, neither set of rating 
criteria can be more favorable to the veteran's claim, since 
the criteria are essentially identical.  

We note that, in particular, under the new regulations, the 
title of Table VI was changed from "Numeric Designations of 
Hearing Impairment" (38 C.F.R. § 4.87 (1998)) to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination" (38 C.F.R. 
§ 4.85 (1999)).  Moreover, Table VII reflects that hearing 
loss is now rated under a single Code, that of Diagnostic 
Code 6100, regardless of the percentage of disability.  
Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's or 
more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.  

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d) (1999).  

To evaluate the degree of disability for service-connected 
left ear hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In reviewing the evidence, we note that the veteran's most 
recent VA audiological evaluation in May 1998, revealed four-
frequency averages for the right ear and left ear of 35 dB 
and 46 dB, respectively.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 84 
percent in the left ear. Application of these scores to table 
VI results in designation of "I" for the right ear and 
"II" for the left ear.  When these designations of impaired 
efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is zero percent, i.e., 
noncompensable, under Diagnostic Code 6100.  

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  We find, however, that the 
most recent evidence does not reflect puretone thresholds in 
the 1000, 2000, 3000, and 4000 Hertz frequencies at 55 dB's 
or more; or a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz and a puretone threshold of 70 dB or more 
at 2000 Hertz. 

We have also considered the veteran's January 1998 
audiological test from Hearing Conservation Noise Control.  
We note that the four-frequency averages for the right ear 
and left ear were 39 dB and 70 dB, respectively.  While 
speech audiometry was not reported, the Board has considered 
the veteran's lowest speech recognition scores of record, 
those being 92 percent in the right ear and 84 percent in the 
left ear reported during his VA examination in May 1998.  
Application of these scores to table VI results in 
designation of "I" for the right ear and "III" for the 
left ear.  When these designations of impaired efficiency are 
applied to table VII, the percentage evaluation for hearing 
impairment remains as zero percent, i.e., noncompensable, 
under Diagnostic Code 6100.  We have also considered sections 
4.86(a) and (b) with respect to the January 1998 audiological 
test.  However, in applying the audiological scores to the 
provisions of the Code, we find the veteran's claim still 
falls within the noncompensable range. 

The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for bilateral hearing 
loss is appropriate.

Finally, as is noted above, the RO received VAMC Pittsburgh 
treatment records dated from February 1997 to January 1999, 
which, in particular, reflected the veteran's having 
undergone a stapedectomy for right otosclerosis.  We are 
cognizant that these records do not appear to have been 
considered by the RO with respect to the veteran's increased 
rating claim for bilateral hearing loss.  We note, however, 
that these records reflected the veteran's right ear surgery, 
with no audiological test findings or other pertinent 
evidence reflective of the degree of disability of the 
veteran's bilateral hearing loss.  Therefore, after careful 
review of the record, the Board can find no reason that a 
remand of the veteran's appeal, for review of these medical 
records, would be judicially expedient or otherwise result in 
a different finding.  Thus, such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).


ORDER

1. Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure, is denied.  

2. Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

